Case 1:20-cv-00385-MJT-ZJH Document 20 Filed 09/07/21 Page 1 of 2 PageID #: 51



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

DEION DEE LOCKHART, JR.                          §

VS.                                              §      CIVIL ACTION NO. 1:20-CV-385

UNKNOWN WARDEN, ET AL.                           §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Deion Dee Lockhart, Jr., a federal prisoner previously confined at the United States

Penitentiary, proceeding pro se, filed this civil rights action against an unidentified warden and an

unidentified correctional officer.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge has submitted a Report and Recommendation of United States Magistrate

Judge. The magistrate judge recommends dismissing the action without prejudice pursuant to

Federal Rule of Civil Procedure 41(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. Proper notice

was given to the plaintiff at his last known address. See FED. R. CIV. P. 5(b)(2)(c). Plaintiff

acknowledged receipt of the Report and Recommendation on July 19, 2021. No objections to the

Report and Recommendation of United States Magistrate Judge were filed by the parties.
Case 1:20-cv-00385-MJT-ZJH Document 20 Filed 09/07/21 Page 2 of 2 PageID #: 52



                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge (document no. 18) is ADOPTED. A final judgment will be

entered in this case in accordance with the magistrate judge’s recommendation.

                                    SIGNED this 7th day of September, 2021.




                                                                   ____________________________
                                                                   Michael J. Truncale
                                                                   United States District Judge




                                                2
